           Case 3:21-cv-00125-TCB Document 1 Filed 08/02/21 Page 1 of 7




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          NEWNAN DIVISION

MICKEY THROWER,
       THROWER,                        CASE NO.:

                  Plaintiff,
                  Plaintiff,


vs.


PREMIER DOCKS AND
DOORS CO., A GEORGIA
CORPORATION, D/B/A
PREMIER INDUSTRIES,
AND QUICNY RANDOLPH,
INDIVIDUALLY,

             Defendants
             Defendants.
____________________________/

              COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, MICKEY THROWER, by and through the undersigned

attorney, sues the Defendants, PREMIER DOCKS AND DOORS CO., a

Georgia Corporation, d/b/a PREMIER INDUSTRIES, and QUINCY

RANDOLPH, Individually, and alleges:

      1.      Plaintiff was an employee of Defendants and brings this

action for unpaid overtime compensation, liquidated damages, and all


                                        1
          Case 3:21-cv-00125-TCB Document 1 Filed 08/02/21 Page 2 of 7




other applicable relief pursuant to the Fair Labor Standards Act, as

amended, 29 U.S.C. § 216(b) (“FLSA”).

                         GENERAL ALLEGATIONS

     2.      Plaintiff worked for Defendants from approximately June

2016 to July 2021.

     3.      Plaintiff worked for Defendants as a service technician

assisting in installing products and service calls.

     4.      At all times, Plaintiff was paid by the hour by Defendants.

     5.      Defendant, PREMIER DOCKS AND DOORS CO., a Georgia

Corporation, d/b/a PREMIER INDUSTRIES, performs door installation

throughout Georgia. See https://premierindcorp.com/.

     6.      Defendant’s headquarters and principal place of business is

in Peachtree City, Georgia, and within the jurisdiction of this Court.

     7.      At all times relevant to this action, QUINCY RANDOLPH

was an individual resident of the State of Georgia, who owned and

operated PREMIER DOCKS AND DOORS CO., a Georgia Corporation,

d/b/a PREMIER INDUSTRIES, and who regularly exercised the

authority to: (a) hire and fire employees; (b) determine the work


                                       2
          Case 3:21-cv-00125-TCB Document 1 Filed 08/02/21 Page 3 of 7




schedules for the employees; and (c) control the finances and operations of

PREMIER DOCKS AND DOORS CO., a Georgia Corporation, d/b/a

PREMIER INDUSTRIES. By virtue of having regularly exercised that

authority on behalf of PREMIER DOCKS AND DOORS CO., a Georgia

Corporation, d/b/a PREMIER INDUSTRIES, QUINCY RANDOLPH is

an employer as defined by 29 U.S.C. § 201, et seq.

     8.      This action is brought under the FLSA to recover from

Defendants unpaid overtime compensation, liquidated damages, and

reasonable attorneys’ fees and costs.

     9.      This Court has jurisdiction over Plaintiff’s claims pursuant

to 28 U.S.C. §1331 and the FLSA.

     10.     During Plaintiff’s employment with Defendants, Defendant,

PREMIER DOCKS AND DOORS CO., a Georgia Corporation, d/b/a

PREMIER INDUSTRIES, earned more than $500,000.00 per year in

gross sales.

     10.     During Plaintiff’s employment with Defendants, Defendant,

PREMIER DOCKS AND DOORS CO., a Georgia Corporation, d/b/a

PREMIER INDUSTRIES, employed two or more employees which


                                       3
       Case 3:21-cv-00125-TCB Document 1 Filed 08/02/21 Page 4 of 7




handled goods, materials and supplies which had travelled in interstate

commerce, including computers, vehicles, office equipment, telephones,

doors, supplies, and other items.

     11.    Defendant, PREMIER DOCKS AND DOORS CO., a Georgia

Corporation, d/b/a PREMIER INDUSTRIES was an enterprise under

the FLSA.

                           FLSA VIOLATIONS

     12.    At all times relevant to this action, Defendants have failed to

comply with the FLSA by failing to pay Plaintiff complete overtime

compensation.

     13.    During his employment with Defendants, Plaintiff routinely

worked overtime hours but was not always paid for all hours worked.

     14.    At the end of each work week, Plaintiff would text

Defendants his hours worked, and would then receive a paycheck the

following work week for his pay.

     15.    As an example, for the week of May 24, 2021 to May 30,

2021, Plaintiff texted Defendants that he had worked 53.5 hours.




                                     4
       Case 3:21-cv-00125-TCB Document 1 Filed 08/02/21 Page 5 of 7




     16.   However, on his paycheck, for that same week, Plaintiff was

only paid for 40 hours, and zero overtime hours.

     17.   During his employment, Plaintiff was typically not paid for

all overtime hours he worked.

     18.   Defendants have violated the FLSA by failing to pay

Plaintiff time and one-half of his hourly rate for all overtime hours

worked.

     19.   Upon information and belief, the records, to the extent any

exist and are accurate, concerning the number of hours worked and

amounts paid to Plaintiff is in the possession and custody of

Defendants.

           COUNT I – RECOVERY OF OVERTIME WAGES

     20.   Plaintiff   reincorporates   and   readopts    all   allegations

contained in paragraphs (1) through (19) above.

     21.   Plaintiff was entitled to be paid overtime compensation for

overtime hours worked.




                                    5
        Case 3:21-cv-00125-TCB Document 1 Filed 08/02/21 Page 6 of 7




     22.   During his employment with Defendants, Plaintiff worked

overtime hours but was not paid time and one-half of his hourly rate for

all overtime hours worked.

     23.   Defendants did not have a good faith basis for their decision

to not pay Plaintiff complete and proper overtime compensation for all

overtime hours worked.

     24.   Because of Defendants’ intentional, willful, and unlawful

acts in refusing to pay Plaintiff proper compensation, Plaintiff has

suffered damages plus incurring reasonable attorneys’ fees and costs.

     25.   Because of Defendants’ willful violation of the FLSA,

Plaintiff is entitled to liquidated damages.

     26.   Plaintiff demands a trial by jury.

     WHEREFORE,          Plaintiff,   MICKEY      THROWER,        demands

judgment against Defendants for unpaid overtime wages, liquidated

damages, reasonable attorneys’ fees and costs incurred in this action,

and any and all further relief that this Court determines to be just and

appropriate.

     Dated this 2nd day of August, 2021.


                                      6
Case 3:21-cv-00125-TCB Document 1 Filed 08/02/21 Page 7 of 7




                     /s/ C. RYAN MORGAN
                     C. Ryan Morgan, Esq.
                     Georgia Bar No. 711884
                     Morgan & Morgan, P.A.
                     20 N. Orange Ave., 15th Floor
                     Orlando, FL 32802-4979
                     Telephone: (407) 420-1414
                     Facsimile: (407) 245-3401
                     E-mail: RMorgan@forthepeople.com
                     Attorneys for Plaintiff




                             7
